The evidence does not show that the insurance company did not have the evidence before it at the time it refused to pay the claim that it produced at the trial. In fact the petition alleges that demand was made for double indemnity on or about January 28, 1944. The date of the Census Bureau certificate for the year 1900, introduced by the defendant, was February 8, 1944, which indicates strongly if not conclusively that the company had the information on which it relied as a defense before there was a refusal to pay the double-indemnity claim. A jury could reasonably have found from the defendant's evidence that the plaintiff was not entitled to recover, and where a defense is reasonable and evidence in support thereof authorizes a verdict in favor of such defense, good faith appears as a matter of law under the facts of this case. Regardless of what the local insurance agent said or did, the company would have a right to *Page 12 
assert a reasonable defense and under our law cannot be penalized for not prevailing in the case. I do not think that the evidence authorized a finding that the company's refusal to pay was unfounded or frivolous. The policy was not incontestable if there was a misstatement of the age of the insured.